As I understand it, the rule in this State is, that where the tenancy has terminated, the landlord may enter upon and retake possession of the premises, and he commits no trespass upon thereal estate in so doing, even if force is used in making such entry; and, therefore, in such a case, he is not liable to a civil
action for trespass. If, however, the landlord, in making such entry, commits a trespass upon the person of the outgoing tenant, or upon his personal property, he may be liable to a civil action for such trespass. But the simple removal of the tenant's personal property from the premises which had been rented, does not constitute a trespass, unless it is effected by the use of unnecessary force, whereby such property is destroyed or injured.